ON SUGGESTION OF ERROR.
In the former opinion in this case, and particularly in the concluding paragraph thereof, we construed the provisions of the contract involved in this suit, wherein it is provided that the appellants herein were to receive for their legal services a cash fee of $700, which was paid, and twenty-five per cent of whatever was recovered on behalf of the appellees herein from the Grenada Bank "whether it be land, or personalty, or money, or credit on indebtedness" [199 So. 308, 309], in a suit which was then contemplated by appellees herein against the said bank, the object of which, as expressly recited in the contract, was to recover certain land and other security free of an alleged indebtedness claimed by the bank, on the theory that appellees owed the bank nothing under a deed of *Page 307 
trust which was then being foreclosed on the security in question.
On suggestion of error the court now adheres to its construction of the contract, as given in the former opinion, for the reasons therein stated, and for the further reason that if it should be conceded that appellants were not limited by the terms of their contract to a one-fourth interest in the value of the security as compensation for their legal services in obtaining the cancellation of the entire debt claimed by the bank and the consequent recovery of the security, and were in fact entitled to elect to take a decree either for one-fourth of the amount of indebtedness cancelled or one-fourth of the security recovered, as their best advantage might dictate, still the court below cannot be put in error in awarding to them a one-fourth interest in the security recovered, instead of a personal decree against appellees for one-fourth of the amount of the indebtedness claimed by the bank against the appellees and cancelled by the court as a result of the legal services rendered, for the reason that the appellants themselves asserted upon the trial their right to a one-fourth interest in the land and other security, and acquiesced in the action of the trial court in ordering a sale of the land for partition between themselves and appellees, and have not appealed from the decree in that behalf. Nor were the appellants required by the chancellor to elect to take a one-fourth interest in the said property as compensation for their services rendered in the suit between the appellees and the Grenada Bank, instead of one-fourth of the amount of the indebtedness claimed by the bank and cancelled in the former suit; but, on the contrary, they asserted their right to the one-fourth interest in the land and other security in any event, and then contended that they were in addition thereto entitled to a personal decree against the appellees for one-fourth of the amount of the indebtedness cancelled and a lien against the other three-fourths for the payment thereof. *Page 308 
In their bill of complaint herein the appellants alleged that the land consisting of 901 1/4 acres is worth at least $10 per acre, and that the other security, consisting of the cash surrender value of a life insurance policy, is worth $2,000; that the amount of the indebtedness which they succeeded in getting canceled was approximately $10,900; and that, therefore, they were entitled to recover twenty-five per cent of $21,900, that is to say, a money decree against the appellees for $5,475. The bill does not allege that the appellants were entitled to one-fourth of the land, but rather one-fourth of the value thereof at $10 per acre, and to have the same included in the personal decree of $5,475, prayed for as aforesaid.
On the trial, however, when they undertook to prove the allegation as to the value of the land, an objection was made and the ruling reserved thereon. It was then agreed that the appellants were entitled to a one-fourth interest in the land and the insurance policy, and that, therefore, it was unnecessary to prove the value of the land, and the cash surrender value of the insurance policy was shown to be $2,053.36. The trial then proceeded in order to determine the issue as to whether or not the appellants were entitled to an additional decree for one-fourth of the cancelled indebtedness for which, at the time the appellants were employed, the land and insurance policy were being held as security. It was then understood that a commissioner was to be appointed, which was accordingly done, to sell the land for partition, although a partition had not been prayed for, unless included in the prayer for general relief.
As stated in the former opinion, the recovery of the land and the insurance policy on behalf of the appellees was a mere incident to the adjudication by the court that they were not indebted to the Grenada Bank at the time the deed of trust was foreclosed. When appellants were employed to bring the suit against the bank, the appellees herein, as complainants in that suit, would not have been required to pay to the bank the alleged value *Page 309 
of the land and of the insurance policy and also the indebtedness claimed by the bank in order to obtain the recovery of the said security; and no further argument should be necessary to demonstrate that since the recovery of the security did result as a necessary incident to the cancellation of the alleged indebtedness, the attorneys would not be entitled to claim as compensation for their services one-fourth of the value of the land and insurance policy and also one-fourth of the amount of the indebtedness cancelled.
But, it is contended that the result of the court's construction of the contract leads to the conclusion that the appellants are to receive less for their services on account of having obtained a full cancellation of the debt claimed by the bank than if they had been able to obtain only a partial cancellation thereof. The fault in this argument lies in the erroneous assumption on their part that if, for instance, they had, on account of the usurious interest paid, obtained a reduction of $4,000 on the indebtedness claimed by the bank, they would be entitled to both one-fourth of the reduction and a one-fourth interest in the security, whereas the fact is that in such event they would have been entitled to only one-fourth of the credit obtained on the indebtedness. In such case there could have been no recovery of the security, except by the appellees' own act in paying off the balance then left due and owing.
Overruled.